ACCEPTED
                                                                                            14-14-00407-cv
                                                                           FOURTEENTH COURT OF APPEALS
                                                                                        HOUSTON, TEXAS
                                                                                      9/1/2015 12:15:08 PM
                          IN THE COURT OF APPEALS                                    CHRISTOPHER PRINE
                                                                                                    CLERK

               FOURTEENTH SUPREME JUDICIAL DISTRICT
                                 HOUSTON TEXAS
                                                                          FILED IN
                                                                   14th COURT OF APPEALS
JOSE SEGOVIA                                                           HOUSTON, TEXAS
                                           §                       9/1/2015 12:15:08 PM
v.                                         §                       CHRISTOPHER A. PRINE
                                                     NO. 14-14--00407-CV
                                           §                                Clerk
SANTOS SAN JUAN D/B/A
SANTOS WRECKER SERVICE                     §

             THIRD MOTION FOR EXTENSION OF TIME
                  TO FILE APPELLANT’S BRIEF
TO THE HONORABLE JUDGES OF SAID COURT:

                                           I.

      COMES NOW, Santos San Juan d/b/a Santos Wrecker Service, Appellant in

the above entitled and numbered cause, under the authority of Tex. R. App. P. Rules

9 and 10 would respectfully request this Court grant an extension of time to file

Appellant’s Brief and would show the following:

                                           I.

      Appellant’s brief is currently due on or about September 1, 2015.

                                           II.

      This is Appellant’s third motion for extension of time to file his brief.

                                          III.

      Appellant’s attorney, Lawrence F. Cerf, has made significant progress in

reviewing the record and researching the issues. However, this work was juggled

with the attorney’s other work load from other cases and, in fact, he could not take his

designated vacation time as he needed to keep “above water” on his cases.
                                           1
                                            IV.

         Accordingly the Appellant asks for a final 45 days to complete and file his

brief.

         WHEREFORE, PREMISES CONSIDERED, undersigned counsel prays for

this court to extend the time for filing Appellant’s brief until October 15, 2015 which

is sixty (45) days from the current deadline.

                                                  Respectfully submitted,


                                                  /S/ Lawrence F. Cerf

         ________________________________________________
                                        Lawrence F. Cerf
                                        Texas Bar Number 04047300
                                        1221 Studewood St.
                                        Houston, TX 77008
                                        (713) 520-5949; (713) 426-1202 Fax
                                        Lawrencecerf@aol.com
                                                  ATTORNEY OF APPELLANT


                            CERTIFICATE OF SERVICE
         I hereby certify that a true and correct copy of this Appellant’s MOTION was
e mailed to the opposing counsel of record Leonid Kishinevsky at his e mail address
of Leo@nielsentriallaw this 1st Day of September, 2015 and said transmission was
completed.


               /S/ Lawrence F. Cerf

         ____________________________________
              Lawrence F. Cef



                                             2